In an action to recover damages, inter alia, for false arrest and defamation, defendants appeal 'from (1) an order of the Supreme Court, *695Nassau County, entered April 7, 1980, which, in effect, granted plaintiff’s motion for an examination before trial of defendants, upon condition that she consent to vacate the note of issue and statement of readiness and strike the action from the Trial Calendar, and (2) an order of the same court, entered April 23, 1980, which granted plaintiff’s motion, inter alia, to vacate the note of issue and statement of readiness. Orders affirmed, without costs or disbursements. It was not an abuse of discretion to allow plaintiff to remove the case from the calendar so that the purposes of reciprocal discovery could be effectuated. This matter has moved along expeditiously, and defendants are unable to point to any specific prejudice arising out of the orders appealed from. Hopkins, J. P., Rabin, Margett and O’Connor, JJ., concur.